Energy statistics (debate)
The next item is the report by Mr Turmes, on behalf of the Committee on Industry, Research and Energy, on the proposal for a regulation of the European Parliament and of the Council on energy statistics - C6-0035/2007 -.
Member of the Commission. - (ES) Madam President, last year was a year of crucial decisions on climate change and energy policy. The European Union is determined, and committed to tackling climate change and taking up the challenge of guaranteeing secure, sustainable and competitive energy.
The European Council of March 2007, a year ago, established precise and binding objectives, with an ambitious plan to reduce emissions of greenhouse gases and increase the use of renewable energy in our energy consumption.
The Commission, as you know, has put forward specific proposals in these areas. All of these aspirations require high-quality, constant and detailed monitoring of the progress of our energy situation, as energy consumption is responsible for more than 80% of our greenhouse gas emissions. Member States also need to monitor their energy dependency closely, in particular with regard to natural gas and oil. The proposal for a regulation on energy statistics is part of the energy package adopted by the Commission last year.
Traditionally, gathering statistics on energy has been based on voluntary agreements with the Member States, and it has been done in this way for years. Nevertheless, both the Commission and Parliament agree that, now and in the future, this gathering of statistics is too important to depend solely on voluntary agreements. Moreover, the liberalisation of the gas and electricity markets has brought with it an increase in the number of interested parties, with the logical consequence that gathering data in this field is now much more complex, which means that a legal basis is needed for this very important work.
This proposal for a regulation is the result of a request from the European Parliament to the Commission to make a legal commitment to provide European citizens with data on energy at European level periodically and at appropriate times. In addition, energy statistics are a very dynamic field and the proposal for a regulation picks up the European Parliament's desire for statistics on energy efficiency and renewable energy to continue to evolve.
This is all a reflection of the constructive atmosphere that has dominated the debates between our institutions to arrive at the final version of the proposal for a regulation that we are beginning to debate today in Parliament.
Therefore, allow me to conclude this presentation by thanking the protagonists in this process and especially the European Parliament rapporteur for their support in drawing up this legal basis, which will enable us to have transparent data on energy in the European Union in the future.
rapporteur. - (FR) Madam President, energy is back on the political agenda. Commissioner, when you took up your post in Brussels, the price of a barrel of oil was USD 25. Today it is USD 105, so, in order to cope with the energy challenge - whether in respect of climate change, the oil shortage, our geopolitical dependence at the root of the situation, our economic vulnerability faced with the volatility of oil prices, or gas prices - I believe there is greater urgency than ever to introduce a European energy policy.
However, to draw up a good European energy policy, you need a good database. I think that what we will be voting on this evening is in fact the creation of a good database, because statistics will be compulsory - that is a very important point - but also because Parliament has really achieved success, I believe, because the statistics, which up to now have been mainly very detailed fossil energy statistics on coal, oil and gas, are going to be adapted to the 21st century, and energy in the 21st century will be oriented towards renewable energy sources.
From 2020, at 20%, renewable energies will be the leading energy source in Europe. Therefore, these statistics need to be adapted, and we are going to adapt them in line with demand for energy. It is rather staggering to note how poor the national statistics - and, consequently, the European statistics - are, particularly as regards buildings and consumption by household and office appliances, and also as regards transport.
I believe we have also gained something important, namely transparency regarding the nuclear chain. The new regulation will force Europe to be much more specific, including with regard to the front end of the nuclear chain, bringing an end to a rather Kafkaesque situation. We were in a position where we were importing. Europe imports 98% of its uranium, and in the statistics, in Europe's statistical yearbook, nuclear was shown as a native energy source because the statistics had not been adapted. Therefore, there has been progress on this point.
Another success lies in the fact that the statistics are going to be published five months earlier. It was a fierce battle that we won here, particularly against the Council. There will also be a collateral gain, namely that the Member States - and particularly Germany, which was in practice the most difficult to convince - will be forced to invest more in the statistics. From this platform, I would therefore like to offer my thanks to all the statisticians in Europe who, over the last 10 years, with very limited resources, have had to produce the statistics - and are continuing to produce them. Today we are going to put them in a better position, because the Finance Ministers will now be obliged to take statistics on energy much more seriously.
This victory for Parliament is a collective victory. I would like to thank Mrs Trautmann, Mrs Hall and Mrs Korhola for the work carried out. I would also like to thank the Parliament staff, Mrs Cordero of the Portuguese Presidency, who is really the person who helped us reach an agreement, and finally the Eurostat officials who had to put up with me, sometimes afternoon after afternoon, with my questions and the provision of answers, so thank you to them, too.
on behalf of the PPE-DE Group. - (FI) Madam President, energy statistics at Community level always used to be based on a gentlemen's agreement. It was clear beforehand what the statistics were being compiled on, how accurate they had to be, and when they had to be ready for submission.
It has not been that way for a little while now, however. EU enlargement, certain statistics practices which came along with it, and other reforms, such as the liberalisation of the energy markets and alternative forms of energy, have together created the need speedily to draft a Community-wide legal framework for compiling statistics.
The compromise package now before us is the result of intensive talks in which gentlemanly behaviour had to be sought to some extent, though in the end it was found, to the benefit of one and all. The energy statistics process was supposed only to be a mere footnote to Parliament's statistics on labour, but the rapporteur, Mr Turmes, has succeeded in playing an official political game of dry and technical statistics to stir up deep passions. The calls for detailed statistics on the nuclear fuel cycle, energy end-use and extended statistics on renewable energy, as well as ambitious demands to bring forward the annual Eurostat reports, were all examples of politically oriented moves.
To be fit for purpose, however, statistics need to be a neutral tool, no more. As the shadow rapporteur for my group, I was given the role of arbiter. With regard to that, the views held by Eurostat and the Council were a long way off from the aims of our rapporteur.
I would now like to thank all the parties concerned for their prudent desire for a compromise, meaning that the regulation we have been waiting for can now swiftly enter into force. The reforms pushed for by Mr Turmes will also be taken into account in the regulation, though in a realistic way. We also found consensus on what the regulation is to cover and what should be left to other areas of legislation. A splendid example of this is peat: we are not now adopting a position on its classification as a fossil or a renewable fuel, in that it renews itself every year, in this context. Let us leave that little battle to the forthcoming debate on the directive on future renewable forms of energy, when our paths will surely cross once again.
on behalf of the PSE Group. - (FR) Madam President, Commissioner, ladies and gentlemen, as Europe gradually equips itself with instruments to limit climate change associated with greenhouse gas emissions, as European citizens experience the full force of the energy price rises, it is of course important finally to establish a legal basis for the collection and dissemination of energy statistics. However, we feel it is just as important to make them consistent with the challenges we are facing: saving energy and redefining our energy mix, with fewer fossil energies and far more renewable energies. The new elements of this regulation are therefore more a coherent redefinition of the scope of the statistics than a series of sporadic additions.
My approach as shadow rapporteur for the Socialist Group in the European Parliament will have been to ensure that these statistics can be even more useful to European citizens, but also to those who govern them. They become more reliable for analyses and more useful as an aid to decision-making.
For citizens, we have fought for and obtained more transparent statistics that provide information about what affects them most: housing and transport, but also the nuclear industry. For governments, the most up-to-date statistics possible will be available for the usual Energy Councils held each spring. We will see how far these objectives are met. In the meantime, the result of these changes is, in my view, quite restrained, that is they do not unduly increase the workload of the Member States or the various partners involved.
It is on this point that I would like to thank our rapporteur, Mr Turmes, for his sense of compromise, along with his whole team.
Finally, I would again like to applaud the very valuable and efficient support given throughout by Eurostat to help produce a result that is now recognised as robust.
on behalf of the ALDE Group. - Madam President, I would like to thank Mr Turmes for his excellent work as rapporteur and for his close cooperation with colleagues.
Energy statistics are like the steel rods holding up a building: you cannot see them from the outside but without them the whole building collapses.
At the moment we are constructing brand new ways of doing energy. The EU has agreed new targets on energy efficiency and renewables and CO2 emissions. But, as we know from past EU efforts in these areas, it is easier to set targets than it is to implement them, and the only way we can tell whether or not we are doing what we set out to do is by measuring actions statistically.
We now need statistics focused on energy demand as much as on energy supply. We need detailed statistics on renewables as well as on fossil fuels. We need improved statistics on nuclear energy, collected and collated at European level, and we need these statistics to be processed much more quickly so that we have early feedback. It is particularly important to make sure that statistics are available well in advance of March energy summits.
Finally, I welcome the fact that peat remains firmly in the fossil fuel category. In the UK, peat land is regarded as precious habitat to be protected. Peat regenerates so slowly that it would be quite inappropriate to regard it as a renewable resource.
Madam President, climate change, security of supply, price increases, incidents such as blackouts in parts of Europe, and the Ukraine Gazprom wake-up call have all increased the awareness of the European citizen and policymakers to the complexity of our energy situation, which urgently requires the availability of accurate, timely and complete statistical data. In this respect, I welcome the Commission proposal and the work done by our rapporteur, Mr Turmes. Let me also take this opportunity to congratulate him warmly on his appointment as rapporteur on the Renewables Directive.
Energy use is responsible for 80% of the total EU emissions of greenhouse gases. The availability of timely and reliable baseline data on the energy situation in the EU is imperative in order for us to meet our objectives not only under the Kyoto Protocol but also in a post-2012 scenario. How can we reliably agree to transparent targets on fossil fuel energy reduction on the international stage and the increased use of renewables without such baseline data? We cannot. Currently the compilation of energy statistics is slow, inefficient and often incomplete, and even inaccurate. As the rapporteur rightly points out, there is a substantial delay in the publication of Eurostat's energy data. Can the Commissioner confirm that this regulation will result in more timely availability of vital energy statistics and that the statistical model we use here in the EU is comparable to that used by, for example, the USA and other global players, so that we can compare like with like?
Finally, I agree with the rapporteur when he says that the new regulation should provide protection from data manipulation. Accurate, verifiable and unbiased Eurostat statistics are crucial to the whole range of current and future climate and energy policies, such as the EU emissions trading scheme, effort-sharing and renewable energy proposals.
(ES) Madam President, Commissioner, ladies and gentlemen, if as the European Union we want to construct a coherent energy policy and speak with once voice on the international energy stage, it is essential that we have complete and reliable statistics that enable us to make comparisons easily. It is also essential that there is good coordination with and between Member States. We therefore think that it is important for the Commission's text to state that their participation is compulsory.
It is also important, as Mrs Trautmann said, for the new proposal not to burden businesses or the other parties involved with more work. We therefore welcome the fact that the proposal does not seek to modify the statistical tasks that are carried out, but rather establishes a common legal framework that guarantees methodological uniformity and thus facilitates data comparison.
In addition, understanding the complexity of our energy situation and conducting detailed quantitative monitoring of the progress made towards our goals also requires accurate, timely and complete statistics.
We therefore agree with the rapporteur that, in areas such as energy efficiency it is necessary to improve the statistics that we have. Efficiency is now a priority for our energy and climate change policy. The current statistics do not provide the necessary data for calculating coefficients that are not, in this field, absolutely necessary.
The development of the nuclear sector and renewable energy also raises considerable difficulties that need to be resolved. These are only some examples of the limitations of our current system which, along with interesting proposals for solving them, are very well covered in the report by Mr Turmes, and I would like to congratulate him on his excellent work.
(PL) Madam President, I would like to congratulate the rapporteur on a fine report. I would also like to congratulate the Commissioner on the initiative raised by the Commission.
I support this report, mainly because it talks about a common energy policy, and in particular about a common foreign energy policy. There is a further reason, however, and for me this one is actually more important: we are leaving Member States a choice where primary energies are concerned (the energy mix), while at the same time we are limiting CO2 emissions and creating a common energy market.
If we want to compare costs, and to find out in the future which zero-emission solutions are best and which solutions are the most economic, we must have a basis for comparison. A common market and competition in it, and above all effective investment, require good, comparable statistical data. Such data are needed by investors, particularly private investors, if we are to operate an efficient policy in the energy market. We shall also be able to compare data from individual Member States concerning specific prices and costs, which is something we are unable to do with the statistical data we have at present, particularly because of a lack of data on renewable energy sources.
There is one final question: who will be able to benefit from these data and how? All is not clear on this point, and it will be practice that decides. It is very important for us to give attention to the extent to which such data will be accessible in future, and how we are going to protect that part of the data that should not be published.
(RO) I wish to congratulate the rapporteur on his work.
Energy and climate change are priorities of the European Union. That is why energy statistics enabling the Union to assess this sector and to take the necessary actions are extremely important.
On 26 February 2008, Eurostat published a set of statistical indicators for energy, transport and the environment. In the case of energy we find indicators for energy reliance, energy intensity, energy sources, final energy consumption, renewable energy, energy efficiency and energy prices. As regards climate change, we find information about greenhouse gas emissions.
The Member States will have the obligation to provide the necessary data to obtain the indicators requested by the proposed Regulation. Important funds will be needed for data collection and processing.
Amendment 14 also refers to time savings due to the use of information technology in data collection and processing. Amendment 5 outlines the necessity of security in the supply of the most important fuels and the availability of exact data at European level, supplied in due time, in order to anticipate and coordinate the solutions at European Union level in case of possible supply shortages. This is in line with the solidarity clause for cases of energy shortages under the Treaty of Lisbon. European citizens need such correct and exact statistics.
(DE) Madam President, ladies and gentlemen, this report is very important for us all because the details naturally form the basis for political decisions. It is therefore also important to differentiate in future between financial and product transactions. We all know how energy prices are influenced by the different sectors. However, the difference between production, trade and consumption also plays a major role. We should begin here specifically with intelligent metering, not only with the consumer, but also with the various measuring points available.
The choice of method used to get a grip on the various costs for the statistics is also important to us. We very much want to eliminate bureaucracy as well as to achieve greater efficiency in the statistics. The choice of method here will therefore be important in terms of future use - random sampling, fully automated analysis, just-in-time, non-decrypting, comparable across the EU, but also globally. The proportionality is also important for the different agencies. We need to ensure that security of supply is transparently available as a universal criterion, that there is differentiation between costs and prices and that the entire system is sustainable.
rapporteur. - Madam President, I have just a few remarks to make. With regard to peat - and unfortunately Ms Korhola has already left - it is very clear from our definition that peat is classified under fossil energy. We have taken up the IPCC definition of peat, which makes it very clear that peat is not a renewable. So in that respect some Finnish politicians and Finnish lobbyists should stop dreaming, read the Directive and stick to the actual text.
The idea of having weekly petrol stock measurements in Europe is one issue which I was sorry not to be able to carry through. Our oil price in Europe is defined by the US Department of Energy's weekly bulletin. Because Europe has no independent statistics on oil, our prices are de facto defined by the scarcity in the US market and we are not able to show the market that the European market is often much less tight than the US market. Because we were not able to obtain it here, Mr Commissioner, perhaps the Commission could, in the ongoing discussions on this at the IEA, take an initiative at least in looking at what we could potentially gain in Europe by having weekly oil statistics in Europe. Some experts tell me that we could also reduce the oil price just with this measure.
We now have to get to work, as it is important that the Commission is coordinated. The Commission has set up an energy market observatory in DG TREN, so it is important that Eurostat and this new observatory work closely together. Finally, I would like to wish the Eurostat civil service and to civil servants in the Member States considerable energy and courage, as they will now have to meet often in comitology and to transform this into real statistics.
Thank you very much again, all of you, for your kind words. I may even be able to offer you a glass of champagne at the end of this long evening!
The debate is closed.
The vote will take place tomorrow at 12 noon.